Citation Nr: 0800743	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  00-22 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 5, 2000, 
for the grant of a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO granted an increased evaluation of 70 
percent for PTSD and entitlement to a TDIU.  In addition, 
entitlement to benefits under 38 U.S.C.A., Chapter 35, was 
established.

This matter was previously before the Board in November 2002, 
at which time it was remanded to the RO for additional 
development.  The case returned to the Board, and in March 
2004 the Board issued a decision in pertinent part denying 
TDIU prior to June 5, 2000.  The veteran appealed the Board 
decision, and the United States Court of Appeals for Veterans 
Claims (Court) in February 2007 issued a decision upholding 
another portion of the March 2004 Board decision denying an 
earlier effective date for a 70 percent evaluation for PTSD, 
and vacating and remanding that portion of the Board decision 
denying TDIU.  The case returns to the Board for 
readjudication based on that remand.  


FINDINGS OF FACT

For the period prior to June 5, 2000, or for any interval in 
the claim or appeal period prior to that date, the 
evidentiary record does not present such an exceptional or 
unusual post-traumatic stress disorder (PTSD) disability 
picture as to result in conditions such as marked 
interference with employment or prolonged periods of 
hospitalization, so as to precluded obtaining or maintaining 
substantially gainful employment and to render inapplicable 
regular schedular standards, as to warrant referral of the 
case to the Director, Compensation and Pension Service, for 
consideration of a rating outside the Schedule for Rating 
Disabilities.  

CONCLUSION OF LAW

Referral of the claim for TDIU, on an extraschedular basis, 
for the period prior to June 5, 2000, is not warranted.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As noted in the Introduction, above, this case comes before 
the Board upon remand by the Court.  However, the Court 
remand was for the limited purpose of the Board's merits-
based readjudication of the claim for an effective date 
earlier than June 5, 2000, for the grant to TDIU.  The Court 
did not set aside any portion of the Board's March 2004 
decision other than that merits-based determination.  
Accordingly, the Board's VCAA analysis in that March 2004 
decision, including as to the issue of entitlement to an 
earlier effective date for TDIU, is preserved, and the Board 
will accordingly not re-address that VCAA analysis here.  

II.  Claim for TDIU

A.  Procedural History

According to the historical record, the veteran filed a claim 
for service connection for PTSD in November 1989, which the 
RO denied by rating decision dated in April 1991. That 
determination was not appealed, and became final. He again 
filed to open a claim for PTSD in April 1994, and indicated 
that he had received counseling for PTSD at the Vet Center. 
That claim was denied in a letter from the RO to the veteran 
dated in August 1994. In December 1994 the RO received a 
request from the veteran to open a claim for service 
connection for PTSD. He indicated that he would provide 
further documentation in the near future.

Service connection for PTSD was granted by rating decision 
dated in July 1995. A 30 percent disability evaluation was 
assigned effective from April 18, 1994, the date of receipt 
of his claim. At the time of the award of the 30 percent for 
PTSD, the veteran was service connected for a scar of the 
right scrotum, with a zero percent evaluation. Thus, his 
combined evaluation for service-connected disabilities was 30 
percent.

In August 1997 the veteran claimed that his service-connected 
PTSD had worsened in severity and warranted a higher rating. 

By rating decision dated in March 1998, the veteran's 
evaluation for PTSD was increased to 50 percent effective 
from August 12, 1997, the date of the claim for an increased 
evaluation. With that increase in his evaluation, the 
veteran's combined evaluation for service-connected 
disabilities was also 50 percent.

In October 1998 the veteran filed a claim for an increased 
evaluation for PTSD, and for TDIU.  

From July 1999 to September 1999, the veteran received 
inpatient treatment for PTSD in a VA facility. In November 
1999, a temporary total (100 percent) evaluation was assigned 
for the period July 14, 1999, to October 1, 1999, because of 
hospitalization lasting over 21 days.

By a June 2000 decision, the RO granted an increased 
evaluation for PTSD from 50 to 70 percent disabling effective 
June 5, 2000, the date of a VA examination for compensation 
purposes.  The RO also by that decision granted TDIU 
effective June 5, 2000.  


B.  Applicable Law, Facts, and Analysis

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability it must be ratable at 60 percent or 
more, and if there are two or more disabilities at least one 
disability must be ratable at 40 percent or more and the 
combined rating must be at least 70 percent or more.  38 
C.F.R. § 4.16(a).  A veteran's age is not for consideration 
in making the determination.  38 C.F.R. § 4.19 (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

Marginal employment is not considered to be substantially 
gainful employment. The Court has indicated that, in essence, 
the unemployability question, that is, the veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  
See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual 
income . . . ."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992).

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), TDIU may still be assigned on an extraschedular 
basis, upon a showing that the veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, where the such an exceptional case is indicated, the 
Board is to refer the case to the Director, Compensation and 
Pension Service, for extraschedular consideration.  Id.  

Under 38 C.F.R. § 3.321, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

Physicians often apply a Global Assessment of Functioning 
(GAF) Scale in assessing a patient.  The GAF score assigned 
thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
p. 32.  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In October 1997 a VA compensation examination for PTSD was 
conducted. In recording the veteran's medical history, the 
examiner noted that the veteran had held numerous jobs over 
the years including that of salesman, plumber, carpenter, and 
pawn shop attendant. He had also worked with a newspaper and 
was thinking about starting a church, as he was a trained 
minister. On mental status examination, he was well groomed 
and appropriately dressed, and had good eye contact. His 
speech was fluent and his language was intact. His mood and 
affect were mildly dysphoric and tearful, and he became very 
upset when he talked about Vietnam. His thought process was 
goal directed and logical. He had no suicidal or homicidal 
ideations. The diagnostic impression was PTSD chronic, 
moderate. His score on the Global Assessment of Functioning 
(GAF) Scale was 50/50.

In a November 1997 letter by a social worker at the Vet 
Center, it was noted that the veteran had been in treatment 
at the Vet Center for several years. It was further noted 
that he had been seen for problems with sleep, irritability, 
distrust of others, intrusive thoughts, nightmares, and 
depression. In addition, he had exhibited other symptoms such 
as social isolation, hypervigilance, and difficulty 
concentrating. The social worker indicated that because of 
the severity of traumas that the veteran had experienced, and 
his continuing psychological and emotional problems, he had 
significant occupational and social impairment, with 
deficiencies in several areas of his life including work, 
family relationships, and interpersonal relationships.

In his October 1998 claim for TDIU, the veteran reported "I 
cannot work. I help people move refrigerators [and] odd jobs 
and that is all I am able to do."  He also indicated in the 
application that he last worked full time in 1985.

At an October 1998 VA psychiatric treatment evaluation, the 
veteran reported last working in 1985 in sales, but currently 
doing odd jobs and being support on disability and income 
from his wife working.  He alleged having 28 jobs in 28 
years.  He reported being active in his church and having 
strong family and religious support.  He alleged that he had 
been depressed for 28 years, and that he had previously put a 
shotgun to his head in front of his family, but only stopped 
because he heard a message from God.  

At a January 1999 VA treatment the veteran reported continued 
problems with PTSD, including only sleeping three to four 
hours per night, not being able to fall asleep, waking after 
two-and-a-half hours and thereupon having to then survey the 
house, and then going back to sleep.  The examiner diagnosed 
PTSD but also insomnia.  

In March 1999 the veteran underwent VA compensation 
examination for PTSD.  At the examination, he reported that 
he had a Bachelors Degree in sociology, but had not worked 
for the past ten years.  He stated that before that he had 
worked as an insurance agent.  He stated that the reason for 
his inability to fulfill an occupation was that he had 
started to manifest PTSD symptoms in a more serious manner. 
In commenting on the veteran's occupational impairment, the 
examiner opined that the veteran's asthma and obesity were 
more contributing factors to his working disability than his 
PTSD.  As an example, the examiner noted that the veteran had 
dropped a medicine vial to the floor and had a great deal of 
difficulty bending down to pick it up and, while doing so, he 
revealed the so-called Pickwickian type of breathing.  The 
examiner commented that the veteran had a greatly limited 
ability to do physical activity because of his asthma and 
obesity; and that those were the contributory non-service-
connected components to his inability to work. The diagnostic 
impression was PTSD, moderate, chronic.  It was noted that 
the veteran's GAF score was evaluated as limited, not so much 
because of the PTSD but because of the contributions from his 
physical limitations. His GAF score was estimated between 45 
and 50.

Also in March 1999, the veteran also underwent a VA general 
medical examination. The examiner discussed that it would be 
his opinion that the gross obesity would not in itself 
prevent some types of employment. In addition, he was noted 
to have chronic epididymitis, which, although limiting, would 
not totally prevent some type of employment, particularly 
sedentary work.

In early July 1999, prior to VA hospitalization (as detailed 
below), the veteran reported doing better with prescribed 
medication, being less tense, and sleeping better, with 
nightmares improved, though he reported still having "weird 
dreams" which he did not remember.  The examiner noted 
moderate stressors related to the veteran's illness, and to 
his inability to work and do what he needs to for his family.  

The veteran underwent inpatient mental health treatment 
voluntarily in July 1999, based on his complaints of multiple 
sleep disturbances, with difficulty falling asleep and 
staying asleep, and getting only a few hours of sleep per 
night.  He then reported suffering from depression, shame, 
guilt, anger, and outbursts of anger, and reported putting a 
gun to his chin fifteen years earlier.  Psychiatric 
evaluation upon admission was essentially negative, with the 
exception of the veteran's complaints of multiple sleep 
disturbance, flashbacks, and intrusive memories.  Physical 
conditions noted during the hospitalization included obesity, 
asthma, and a nerve blockage pinching a nerve to the left 
hip, resulting in pain with standing and walking.  

Upon medical follow-up in November 1999, the examiner noted 
that the veteran felt he benefited from the inpatient 
program, and felt he had "gained perspective and control 
over his symptoms," and felt "more in charge than he had in 
a long time."  He reported being more calm and sleeping 
better, and having only occasional nightmares with content he 
could not recall.  The veteran denied irritability and 
depression.  The examiner assigned a GAF of 60 while 
diagnosing PTSD and mild major depressive disorder.  These 
findings echo findings in July 1999 (prior to the VA 
hospitalization) and in September 1999.   

In a mental health PTSD assessment report addressing a visit 
on June 5, 2000, the veteran was diagnosed with chronic, 
severe PTSD, based on diagnostic testing and interview 
responses.  The veteran reported having 15 to 20 different 
jobs since returning from Vietnam, and losing jobs due to his 
temper and inability to get along with others, particularly 
authority figures.  The examiner noted that the veteran's 
MMPI-2 Scale score was technically invalid, but the examiner 
nonetheless interpreted it conservatively as showing a 
significant amount of depression, pessimism, and 
helplessness, as well as being possibly consistent with 
suspiciousness and anger, sensitivity, guilt feelings, worry, 
ruminations, and tension.  His GAF score was 40, which was 
also reflective of a co-morbid severe depression. The 
examiner noted that, given the veteran's past history 
regarding his ability to keep a job and his current level of 
distress and symptomatology, he had been and continued to be 
unemployable.

At his personal hearing before a Decision Review Officer in 
June 2000 regarding the issues of an increased rating for 
PTSD and entitlement to a TDIU, the veteran testified that he 
was not employed, and had last worked about ten years before. 
Hearing Transcript (Tr.), p. 4. He stated that he had left 
his employment as a result of his "anger level" and being 
constantly depressed. He just "couldn't cope."

The Court has required the Board to consider a VA social 
worker's February 2000 letter.  The Board has thus duly 
considered this February 2000 letter by a VA social worker.  
While the social worker presents in the letter certain 
theories of unspecified origin regarding the nature of PTSD 
and its impact on mental functioning, he does not provide 
adequate bases particular to the veteran's case, for his 
assessment: "Given the unpredictable nature of PTSD and its 
related symptoms, I feel [the veteran's] chances of gainful 
employment are very slim, at best."  

The social worker does provide a laundry list of symptoms as 
alleged by the veteran:  "[The veteran] is currently being 
seen secondary to problems he is experiencing with anxiety, 
flashbacks, intrusive thoughts, social isolation, sleep 
disturbance, low self-esteem, hypervigilance, anger, and 
other symptoms of Post Traumatic Stress Disorder."  However, 
while the social worker notes that the veteran "has trouble 
concentrating, and is often bothered by intrusive/unwanted 
thoughts," "is extremely restless, and has loss (sic) 
interest in activities which used to be pleasurable," the 
social worker fails to address with particularity work 
capacity beyond the conclusory statement at the terminus of 
his letter.  The social worker also fails to address how the 
veteran's mental health is different in February 2000 than it 
was as assessed by mental health professionals in July 1999, 
September 1999, and November 1999, as noted above.  A medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

Here, the Board finds scant justifications presented in the 
facts or clinical evidence as detailed within the letter for 
the social worker's conclusion, and the Board finds no 
indication that the social worker's opinion is informed by 
the prior clinical records - even those of the very recent 
past in late 1999 - so as to be fully informed.  The Board 
accordingly affords this opinion regarding unemployability 
little weight in assessing the impact of the veteran's PTSD 
on his employability.  

More so, the social worker's provided opinion regarding 
unemployability does not address unemployability as solely 
due to the veteran's service-connected disabilities, as is 
required to support a claim for TDIU.  The veteran's well-
documented severe obesity, low back disability with pinched 
nerve, and respiratory disorder with shortness of breath, all 
significantly impact the employability of the veteran.  
Absent such a differentiation and an opinion addressing 
unemployability only due to service-connected disability, the 
social worker's opinion cannot serve adequately to support 
the claim.  38 C.F.R. § 4.16.  

In an April 1999 submission the veteran alleged that he had 
been unable to work for five years due to an inability to be 
around people.  This contrasts with his report in the above-
detailed October 1998 treatment evaluation that he had not 
worked since 1985.  His allegation then that he had no 
friends outside his family also contrasts with his report of 
being active in his church.  In an earlier statement also 
received in April 1999, the veteran alleged that he was so 
devastated by his witnessing death in service as a combat 
medic that his 'life was over' at that time.  The veteran 
lamented in that letter that he had been a young minister at 
the age of 19 when he went to Vietnam, and that he then had 
aspirations if being a lawyer, but that he was no longer a 
minister and never became a lawyer due to his experiences in 
Vietnam.  The veteran went on in the letter to argue that a 
debt was owed him due to his experiences as a combat medic.  
However, the Board notes that this letter, like other 
statements submitted by the veteran, is clear and lucid in 
the organization of its thoughts and its presentation of 
ideas.  This is consistent with VA examiners' findings over 
the period in question, that the veteran's cognition and 
thinking were intact, though with an impairment in mood as 
associated with depression or PTSD, and though anxiety or 
preoccupation or other symptoms associated with PTSD.

Viewing the evidentiary record as a whole, the Board finds 
that the preponderance of the evidence is against the veteran 
having been unemployable due to service-connected 
disabilities for the period prior to the June 5, 2000, date 
for which TDIU has been granted.  Over this prior interval, 
the veteran has only been service-connected for PTSD and for 
a noncompensable cyst scar of the scrotum.  The veteran's 
PTSD is the only service-connected disability shown to be 
disabling of employment for the veteran, and the Board 
concludes that referral to the referral to the Director, 
Compensation and Pension Service, for extraschedular 
consideration based on the veteran's PSTD is not warranted.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).  Symptoms of PTSD over the 
interval were not found by the weight of findings and 
opinions of examiners and treating medical personnel to 
present symptoms attributed to PTSD preclusive of employment.  
Further, identified symptoms of PTSD and the veteran's 
circumstances generally including as alleged by the veteran 
himself in statements and testimony, are not shown to be 
outside the norm, so as to warrant granting of TDIU on an 
extraschedular basis.  The veteran's recitation of symptoms 
attributed to his PTSD, inclusive of nightmares, flashbacks, 
preoccupation with Vietnam, exaggerated startle response, 
social isolation, sense of guilt, and sense of worthlessness, 
are not outside the norm of those symptoms generally ascribed 
to PTSD and generally associated with depression, such as the 
depression diagnosed in this case.  The veteran has also not 
indicated personal circumstances that make his condition of 
PTSD unique or special and thus different from the norm, so 
as to render inapplicable the regular schedular criteria.  
Van Hoose.

Prolonged periods of hospitalization or severe work 
impairment due to his PTSD have also not been shown.  While 
the veteran was hospitalized for his PTSD from July to 
September of 1999, this was a voluntary hospitalization, as 
noted above.  The veteran's psychiatric symptoms as evaluated 
by treating practitioners prior to the hospitalization in 
July 1999, and subsequent to the hospitalization in November 
1999, were essentially the same, and were not found to be 
severely impairing or preclusive of employment or 
necessitating hospitalization, thus tending to indicate that 
the hospitalization was not necessary for treatment of his 
PTSD.  The report of that hospitalization also failed to 
indicate that the hospitalization was needed for his PTSD, or 
that marked change in the veteran's psychiatric condition 
occurred as a result of the hospitalization, for better or 
worse.   The Board finds that the weight of the evidence of 
record is against the veteran's PTSD necessitating prolonged 
periods of hospitalization or markedly impairing employment 
functioning, or to present similar circumstances warranting 
consideration of TDIU on an extraschedular basis, during the 
period in question prior to June 5, 2000.  

In the absence of a basis for extraschedular consideration, 
TDIU is not warranted based on the veteran's service-
connected disabilities for the period prior to June 5, 2000, 
because the combined schedular rating was then 50 percent, 
and the issue of a higher schedular rating for the veteran's 
service-connected PTSD is not before the Board.  In the 
absence of a single disability ratable at 60 percent or more, 
or a combined disability rating of 70 percent or more, TDIU 
cannot be assigned on a schedular basis.  38 C.F.R. 
§ 4.16(a).  

The Board has considered staged ratings, in the sense of a 
referral of the question of TDIU for some interval over the 
appeal period prior to the June 5, 2000, date of grant of 
TDIU.  However, the Board does not find that staged ratings 
are warranted in this case.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).


ORDER


For the period prior to June 5, 2000, TDIU is denied. 



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


